WILLS, J., dissenting. The majority holds that the only prejudice arising from the circuit court’s denial of appellant Hutson Burks’s motion to suppress was that Emma Mickles’s testimony was “tainted by her personal motivation to take the stand,” and that any prejudice was cured by the fact that Burks was given the opportunity to cross-examine her. 114Because I conclude that the underlying procedure by which Mickles’s testimony was obtained was fundamentally and fatally flawed, I must respectfully dissent. The majority notes that Burks’s argument was that Mickles’s testimony was illegally obtained through an improper writ of error coram nobis, but then concludes that, because the writ had not been granted at the time Mickles testified, the propriety of the writ is not at issue. The majority in effect denies Burks any opportunity to challenge the use of the writ underlying the agreement, concluding that he may not do so prior to its being granted. Any challenge to the writ after its issuance, however, would come too late for purposes of Burks’s suppression motion and would surely be assailed as collateral. The majority instead addresses only the propriety of the agreement, concluding that any prejudice that might have occurred was cured by cross-examination. The essential feature of the agreement, however, was the State’s promise to support the petition for the writ. In my view, therefore, the court’s power to entertain the petition for the writ must be addressed. The writ of error coram nobis is an ancient writ developed from the common law of England that provides a remedy where the convicted criminal defendant is not protected by his right of appeal because the record on its face discloses no error to the appellate court. See Magby v. State, 348 Ark. 415, 72 S.W.3d 508 (2002) (per curiam) (citing Henry Woods, The Writ of Error Coram Nobis in Arkansas, 8 Ark. L. Bul. 15 (1940)). A writ of error coram nobis is an extraordinarily rare remedy, more known for its denial than its approval. State v. Larimore, 341 Ark. 397, 17 S.W.3d 87 (2000). Literally, “coram nobis” means our court, in our | ^presence, before us. Penn v. State, 282 Ark. 571, 670 S.W.2d 426 (1984). The essence of the writ of error coram nobis is that it is addressed to the very court that rendered the judgment where injustice is alleged to have been done, rather than to an appellate or other court. Black’s Law Dictionary 337 (6th ed.1990). The writ is allowed only under compelling circumstances to achieve justice and to address errors of the most fundamental nature that are found in one of four categories: insanity at the time of trial, a coerced guilty plea, material evidence withheld by the prosecutor, or a third-party confession to the crime during the time between conviction and appeal. Pitts v. State, 336 Ark. 580, 986 S.W.2d 407 (1999). Coram nobis proceedings are attended by a strong presumption that the judgment of conviction is valid. Penn, supra. The only relief available through a writ of error coram nobis is a new trial. Id. Clearly, coram nobis may not be used to bring about the reduction or modification of a sentence. Id. Again, the remedy, if the writ is warranted, is a new trial. In my view, the circuit court did not have subject-matter jurisdiction to consider this coram nobis petition, which sought only to modify Mickles’s sentence. Subject-matter jurisdiction is a court’s authority to hear and decide a particular type of case. Edwards v. Edwards, 2009 Ark. 580, 357 S.W.3d 445. A court lacks subject-matter jurisdiction if it cannot hear the matter under any circumstances and is wholly incompetent to grant the relief sought. Id. (emphasis added). A trial court does not have jurisdiction to hear, much less grant, a writ of error coram nobis as a vehicle to reduce or modify a sentence. Here, the only relief requested on the face of the 11fipetition for the writ was a request for resentencing. Therefore, the essence of the agreement was the State’s promise to support a petition that the circuit court did not have jurisdiction to consider. I fail to see how this court can uphold the “propriety” of the agreement under these circumstances. Although the State argues that Burks lacked standing to challenge the coram nobis proceedings, I disagree. The fundamental issue is the absence of jurisdiction. This court has consistently held that a trial court’s loss of jurisdiction over a defendant is always open, cannot be waived, can be questioned for the first time on appeal, and can even be raised by this court. Gavin v. State, 354 Ark. 425, 429, 125 S.W.3d 189, 191 (2003); Moseley v. State, 349 Ark. 589, 80 S.W.3d 325 (2002). The prosecution’s attempts to “waive” subject-matter jurisdiction below in an attempt to secure the writ were thus to no avail. In addition, orders entered without subject-matter jurisdiction are void and cannot be enforced. See Pike v. State, 344 Ark. 478, 40 S.W.3d 795 (2001); Young v. Smith, 331 Ark. 525, 964 S.W.2d 784 (1998). In its footnote 2, the majority appears to agree that subject-matter jurisdiction was lacking with regard to the coram nobis proceeding. See, e.g., Gavin v. State, 354 Ark. 425, 125 S.W.3d 189 (2003) (a trial court loses jurisdiction to modify or amend an original sentence once the sentence is put into execution). What the majority fails to consider, however, is that a circuit court’s lack of subject-matter jurisdiction is subject to collateral attack. See Urich v. State, 293 Ark. 246, 247, 737 S.W.2d 155, 155 (1987). Therefore, I would hold |17that Burks has standing to challenge both the agreement that allowed the State to obtain and use Mickles’s testimony and the exploitation of the writ of error coram nobis in obtaining her testimony. In his motion to suppress, Burks argued that, by using an improper writ of error coram nobis, the State had essentially purchased Mickles’s testimony in an illegal fashion. Burks sought suppression under Arkansas Rule of Criminal Procedure 16.2, which provides that a party may object “to the use of any evidence on the grounds that it was illegally obtained.” The Rule lists a number of categories of illegally obtained evidence, but it is clear that the list is not exhaustive. See Rule 16.2(a) (illegally obtained evidence “shall include but is not limited to ... ”). The rule further provides that a motion to suppress evidence should be granted “if the court finds that the violation upon which it is based was substantial.” Ark. R.Crim. P. 16.2(e). In determining whether a violation is “substantial,” the court is to consider all of the circumstances, including the following: (i) the importance of the particular interest violated; (ii) the extent of deviation from lawful conduct; (iii) the extent to which the violation was willful; (iv) the extent to which privacy was invaded; (v) the extent to which exclusion will tend to prevent violations of these rules; (vi) whether, but for the violation, such evidence would have been discovered; and lisfyii) the extent to which the violation prejudiced moving party’s ability to support his motion, or to defend himself in the proceedings in which such evidence is sought to be offered in evidence against him. Ark. R.Crim. P. 16.2(e). Consideration of these factors should have led the court to grant Burks’s motion to suppress Mickles’s testimony. The deal by which the testimony was obtained (i.e., the misuse of the writ of error coram nobis), was an extraordinary deviation from lawful conduct, and the violation was clearly willful.1 In addition, but for this gross deviation, it is unclear that Mickles would have testified against Burks. The final factor is the extent to which the violation prejudiced Burks’s ability to defend himself in the proceedings. I note that when Burks renewed his motion to suppress, the State argued that he lacked standing to contest the deal that had been struck. Although he may have been afforded an opportunity to cross-examine Mickles, it is apparent that he was greatly prejudiced by the introduction of her testimony. Indeed, at a hearing in Mickles’s case after Burks’s trial was over, the prosecuting attorney agreed with Mickles’s attorney’s request to reduce her sentence by an additional two years, informing the trial court that he did “not think we could have convicted Hutson Burks without Ms. Mick-les’s cooperation.” The error was patent, and it was plainly not harmless. I would reverse Burks’s 119conviction and remand for a new trial. Justice in this state must not be effected through the blatant misuse of common law writs, or through purported waivers of subject-matter jurisdiction. Justice must be effected through steadfast application of the rule of law — always the rule of law. I respectfully dissent. CORBIN, J., joins.  . At the hearing on the petition for writ of error coram nobis, the circuit court told the prosecuting attorney, "No, I'll do it. I'll do what you all are asking. Absolutely I will. I just want to make sure she ends up upholding her part of the deal, and if she does, I’ll grant whatever you all agree to.”